DETAILED ACTION


	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2021 has been entered.





Response to Amendment
Received 11/23/2021

	Claim(s) 1, 3-6, 8-15, 17-20, and 22-28 are pending.
	Claim(s) 1 and 15 have been amended.




Response to Arguments
Received 11/23/2021



Regarding independent claim(s) 1 and 15:

German et al. (US PGPUB No. 20190041637 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; visually bounding target locations; and searching target locations. However, German et al. fails to disclose being: in response to receiving the equipment information, generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated at a predetermined offset from the location of the anchor label superimposed over the target locations; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto. 
Additionally, Oar et al. (US Patent No. 10332314 B2) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the 
Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 9: ¶ 3-4), filed 11/23/2021, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 15's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 


Regarding dependent claim(s) 3-6, 8-14, 17-20, and 22-28:

Applicant’s arguments (Remarks, Page 9: ¶ 5), filed 11/23/2021, with respect to the rejection(s) of claim(s) 3-6, 8-14, 17-20, and 22-28 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1 and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 



EXAMINER’S AMENDMENT

Claims 1, 3-6, 8-15, 17-20, and 22-28 are allowed.
	Claims 1 and 15 are amended.
	Claims 2, 7, 16, and 21 have been canceled.
	

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Grant A. Gildehaus on December 10, 2021.

Amended claims 1 and 15 are as follows:



AMENDMENTS TO THE CLAIMS:

1. (Currently Amended) A machine vision system comprising: 
a camera; 
a processor; and 
a device memory including computer program code stored thereon, wherein the computer program code is configured, when executed by the processor, to:
receive an image, from the camera, including at least one readable digital label associated with communication equipment;
determine if an anchor label is present in the image, wherein the anchor label is disposed in association with the communication equipment;
receive equipment information based on the anchor label;
in response to receiving the equipment information, generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated label superimposed over the target locations;
search the target locations of a plurality of ports for asset identifiers;
determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector;
associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto; and
cause the associated one or more asset identifiers and one or more search matrix locations to be stored in a memory.

15. (Currently Amended) A method of tracking assets of communication equipment, comprising: 
receiving an image including at least one readable digital label; 
determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; 
extracting equipment information from the anchor label;
 in response to extracting the equipment information, generating a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication are visually indicated label superimposed over the target locations;Page 4 of 10Application No.: 17/172,752
searching the target locations of a plurality of ports for asset identifiers;
determining, based on the searching of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; 
associating the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto; and 
causing the associated one or more asset identifiers and one or more search matrix locations to be stored in a memory.




Allowable Subject Matter

Claims 1, 3-6, 8-15, 17-20, and 22-28 are allowed. 

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 


determine if an anchor label is present in the image, wherein the anchor label is disposed in association with the communication equipment;
receive equipment information based on the anchor label;
in response to receiving the equipment information, generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated at a predetermined offset from the location of the anchor label superimposed over the target locations;
search the target locations of a plurality of ports for asset identifiers;
determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and
associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.



Claim 1 and Claim 15 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of Claim 15.

Takisaki (US PGPUB No. 20200137918 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; and searching target locations. However, Takisaki fails to disclose being: in response to receiving the equipment information, generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated at a predetermined offset from the location of the anchor label superimposed over the target locations. 
Kewitsch (US PGPUB No. 20200005001 A1) teaches receiving an image including at least one readable digital label; extracting equipment information; and visually bounding target locations associated with ports; and searching target locations. However, Kewitsch fails to disclose being: in response to receiving the equipment information, generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search 
Emeis et al. (US PGPUB No. 20170091607 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; and searching target locations. However, Emeis et al. fails to disclose to: determine if an anchor label is present in the image, wherein the anchor label is disposed in association with the communication equipment; receive equipment information based on the anchor label; in response to receiving the equipment information, generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated at a predetermined offset from the location of the anchor label superimposed 
Pinn et al. (US PGPUB No. 20140111346 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; and searching target locations. However, Pinn et al. fails to disclose being: in response to receiving the equipment information, generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated at a predetermined offset from the location of the anchor label superimposed over the target locations; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset 
Elazary et al. (US Patent No. 9120622 B1) teaches determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the equipment; extracting equipment information from the anchor label; and searching target locations. However, Elazary et al. fails to disclose being: in response to receiving the equipment information, generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated at a predetermined offset from the location of the anchor label superimposed over the target locations; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Didear et al. (US PGPUB No. 20210083992 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; visually bounding target locations; and searching target locations. However, Didear et 
Fan et al. (US PGPUB No. 20140313364 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; and generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated at a predetermined offset. However, Fan et al. fails to disclose being: in response to receiving the equipment information, generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated at a predetermined offset from the location of the anchor label superimposed over the target locations; search the target locations of a plurality of ports for asset 
Whelihan (US Patent No. 9965564 B2) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the equipment; extracting equipment information from the anchor label; and searching target locations. However, Whelihan fails to disclose being: in response to receiving the equipment information, generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated at a predetermined offset from the location of the anchor label superimposed over the target locations; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616